ACCEPTED
                                                                                                               03-15-00447-CV
                                                                                                                     12971611
                                                                                                    THIRD COURT OF APPEALS
                                         Law Office of                                                         AUSTIN, TEXAS
                                                                                                         9/29/2016 11:38:32 AM
                                   Michael S. Truesdale, PLLC                                                JEFFREY D. KYLE
                                                                                                                        CLERK


Michael S. Truesdale                                                        mike@truesdalelaw.com
       Board Certified • Civil Appellate Law
                                                                                         FILED IN
       Texas Board of Legal Specialization                                        3rd COURT OF APPEALS
	                                                                                     AUSTIN, TEXAS
                                               September 29, 2016                 9/29/2016 11:38:32 AM
                                                                                      JEFFREY D. KYLE
Honorable Jeffrey Kyle, Clerk                                                              Clerk
Third Court of Appeals
P.O. Box 12547
Austin, TX 78711
           Re:       03-15-00447-CV, Austin Capital Collision v. Barbara Pampalone, Confirmation
                     of intention to present oral argument


Dear Mr. Kyle:
In response to this Court’s September 15, 2016 correspondence, this letter confirms my
intention to present oral argument in this case on October 26, 2016 on behalf of Appellant
Austin Capital Collision and Cross-Appellee Eric Hinojosa.

I request that my time for argument be divided as follows: 13 minutes for argument on
behalf of Appellant, and 7 minutes for reply/response to Cross-Appellee’s argument.
                                                    Respectfully submitted,
                                                    /s/ Michael S. Truesdale
                                                    Michael S. Truesdale
                                                    SBN 00791825
                                                    Counsel for Appellant Austin Capital Collision and
                                                    Cross-Appellee Eric Hinojosa
cc:        Nelia Robbi (via e-service)




                                801 West Avenue, Suite 201 Austin, Texas 78701
                         512.482.8671 (ofc) • 866.847.8719 (fax) • www.truesdalelaw.com